DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


             Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) defining a set of criteria for an ultrasound emitter, determining an outline and a thickness range for the plate based on the set of criteria and using topology optimization to determine internodal zone dimensions and manufacturing the plate according to the intermodal zone dimensions. This judicial exception is not integrated into a practical application because the defining, determining, and using topology steps are all design steps based upon informational criteria that could be performed using pen and paper and simple measurement tools such as a slide rule. The plate could be manufactured by hand using simple tools (paragraph 0065 of the specification, the last sentence states "manufacturing 408 the plate 200 may include providing dimensions to a machinist to machine the plate."  Thus, this step can simply be interpreted as a human handing off the dimensions to a machinist and therefore further contributes to the mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only claimed elements in addition to the abstract idea would be the computer readable storage medium in claim 12 which is nothing more than the use of generic computer components as a tool to implement an abstract idea instead of a practical application or improving the functioning of a computer. 
             Dependent claims 2-11 and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as explained previously for claims 1 and 12.
Allowable Subject Matter
Claims 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Independent claim 19 identifies the uniquely distinct feature of an apparatus for ultrasound emission comprising a plate produced by defining a set of criteria for an ultrasound emitter and using topology optimization to determine internodal zone dimensions for the plate, based on the set of criteria, the outline, and the thickness range; and manufacturing the plate according to the internodal zone dimensions in combination with all the disclosed limitations of claim 19. 
The closest prior art, Gallego Jaurez et al. (US 7719924 B2) discloses an apparatus for ultrasound emission (a sonic and/or ultrasonic generator for emission in air with a power capacity and certain radiation characteristics which permit the necessary acoustic levels (>170 dB ref. 2.10-4 µbar) to be obtained in a way that is safe and controlled for the mechanical breakage of high consistency bubbles constituting industrial foams), comprising:- 30 - Attorney Docket No 18-4191-US-NPKunzler Docket No 3126 2206a plate (Fig. 3) produced by the method of: defining a set of criteria for an ultrasound emitter comprising a plate, the set of criteria comprising a power output criterion, a frequency criterion and number of nodes for a resonance mode of the plate and a durability criterion; determining an outline and a thickness range for the plate, based on the set of criteria; and manufacturing the plate but fails to teach using topology optimization to determine internodal zone dimensions for the plate, based on the set of criteria, the outline, and the thickness range and manufacturing the plate according to the internodal zone dimensions. The prior art fails to anticipate or render independent claim 19 obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        3 June 2022